Citation Nr: 1145661	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-30 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for arthritis of both hands.

2.  Entitlement to service connection for malaria.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel





INTRODUCTION

The Veteran served on active duty from November 1970 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO in Phoenix, Arizona, which denied the above claims for service connection.  

The Veteran requested a personal hearing before a Member of the Board at the RO in his July 2010 substantive appeal.  The Veteran withdrew the request in a January 2011 submission.  The Board may proceed.  38 C.F.R. § 20.704(d) (2011).

The Veteran indicated in a February 2010 statement that he was diagnosed with a hiatal hernia during service and suffers chest pain as a result.  The Veteran made these comments in discussing his claims for benefits.  The Board finds that this raises a claim for service connection for a hiatal hernia.  The RO has not addressed this claim in the first instance.  The Board REFERS the claim for service connection for a hiatal hernia to the RO for appropriate action.  

The issue of service connection for malaria is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's arthritis of both hands is not related to service, to include exposure to chemicals, and was not manifest within one year of separation from service.






CONCLUSION OF LAW

Arthritis of both hands was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has arthritis of both hands as a result of chemical exposure in service.  For the reasons that follow, the Board finds that the arthritis is not related to service and was not manifest within one year of separation from service.  The Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that he has arthritis of both hands.  The Veteran has not submitted evidence of a current diagnosis.  The Veteran's VA treatment records are of record.  The Veteran requested testing for "RA" (rheumatoid arthritis) in September 2009.  The testing that was performed was for diabetes mellitus, type 2, not for any type of arthritis.  As a result, there is no current diagnosis of arthritis.  The Veteran is competent to report that he has pain in both hands.  For the purposes of this decision, the Board will assume that the pain is indicative of arthritis in both hands.  The Board will assume that the first service connection element is met.

The Veteran contends that his arthritis is related to in-service chemical exposure.  The Veteran reports that he was exposed to corrosive chemicals while working as a mechanic in the Navy.  The Veteran has submitted a January 1979 newspaper article featuring him and describing his duties cleaning corrosion off helicopters using special soaps and dry cleaning solvents.  The chemicals are not named.  The Veteran does not identify any other incident in service that may be responsible for his arthritis.  No incident of care involving the Veteran's hands is mentioned in his service treatment records.  The Board concludes that the service connection element is also met.

The Board finds, however, that the Veteran's arthritis of the hands is not related to his in-service chemical exposure.  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

In this case, the Veteran filed a July 2009 claim in which he indicated that his arthritis began in 1999, approximately twenty years after separation from service.  The Veteran has not, in any of his statements, contended that the arthritis was present during service or earlier than 1999.  The Veteran has not indicated that a medical professional has told him that the two are related.  Similarly, a substantial gap between date of last exposure and onset of the disorder exists.  The Veteran cannot relate the two together as a lay observer in the absence of lay observable symptoms.  In essence, the Veteran offers only his conclusory opinion that the two are related.  Thus, the Veteran's statements are not competent in reporting either continuity of symptomatology or in reporting a medical diagnosis.  See Jandreau.  

The remaining record does not suggest the existence of a relationship.  As discussed above, the Veteran is not currently diagnosed with arthritis of the hands.  No medical evidence discusses the existence of such a disability.  When the Veteran requested testing in September 2009, he denied joint pain during the physical examination.  The Veteran's service treatment records do not record any complaints related to the hands.  No hand disorder was noted during his July 1979 separation from service physical examination.

The Board finds that the preponderance of the evidence is against the claim in the absence of competent evidence relating a current arthritis disability of the hands to the in-service chemical exposure.  Without such a relationship, service connection on a direct basis must be denied.  See Hickson.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The record does not diagnose the Veteran with osteoarthritis.  Even assuming that is the disorder of which he complains, the Veteran reported onset in 1999.  Given a separation of twenty years between first onset and separation, the Board finds that the Veteran's arthritis of both hands was not manifest within one year of separation from service.  Service connection on a presumptive basis is denied.  Id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).   VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  Prior to initial adjudication of the Veteran's claim, an August 2009 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran's current disability is related to service is his own lay statements.  Either competent lay or medical evidence is required to establish "an indication" that the Veteran's current disability is related to the inservice event on which the Veteran relies as the cause of his current disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  As discussed above, the Veteran offers only his own conclusory opinion regarding causation, without providing competent lay evidence derived from personal knowledge or competent medical evidence.  This is insufficient to satisfy the criteria of 38 U.S.C.A. 5103A(d)(2).  See id.  As there is no competent evidence of record demonstrating some causal connection, an examination is not warranted.  See McLendon.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for arthritis of both hands is denied.

REMAND

In his July 2009 claim, the Veteran reported that he suffered a bout of malaria in 1972 during service.  He reported a "weakness in my resistance" as a result of malaria in a September 2009 statement.  The Veteran reported having chills, shaking and fever at least once per year.  In a February 2010 statement, the Veteran indicated that he went to sick call while stationed at MCAS Yuma, Arizona in 1975/76.  He had high fever and blood in his stools and vomit.  He was told to take aspirin and go home.  The Veteran indicated that he needed more treatment and went to a private physician.  The private physician gave him an upper GI and diagnosed him with a bleeding duodenal ulcer, a sliding hiatal hernia and malaria.  The Veteran reported that he took his records back to base had submitted them to be added to his file.  The Veteran's July 2010 Form 9 indicates that the episodes of chills, shaking and fever have continued from this treatment to the present.

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran is competent to report episodes of chills, shaking and fever as evidence of a current disability.  See Jandreau.  The Veteran is also competent to report the treatment during service and a contemporaneous medical diagnosis.  See id.  The Veteran has alleged continuity of symptomatology since service.  The record is not clear as to whether the Veteran indeed has malaria residuals.  The Veteran requested testing in September 2009, but no malaria testing occurred.  Thus, the Board finds that each element in the test to provide a VA examination has been met.  The Board concludes that remand is warranted to provide the Veteran with a VA examination to determine whether the Veteran's reported symptoms are malaria residuals and whether these symptoms are related to service. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to determine (1) the diagnosis of any malaria disorder(s) which may be present, and (2) whether any such malaria disorder is as likely as not etiologically related to the Veteran's reported treatment for malaria in 1975/76.  The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

2.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


